This action was brought to foreclose a chattel mortgage. Judgment went in favor of the plaintiff. The defendants appeal. By the complaint it in substance is alleged that on June 8, 1928, the plaintiff by a written contract, for the sum of $1,625, sold and delivered to the defendants Loren Kay and George S. Cooke what modestly was called "goods, wares, and merchandise," but as shown by a copy of the *Page 598 
contract attached to the complaint, consisted of a second-hand gleaner-thresher for the sum of $1,000, and a Fordson tractor for $625, a total of $1,625, payable $100 in cash, $300 on delivery, $425 December 1, 1928, and $700 December 1, 1929, with interest at 8 per cent per annum on the deferred payments. The contract provided that the title to and the right to repossess the property remained in the plaintiff until the purchase price and interest were fully paid; that, on default of any of such payments, the plaintiff was given the right to repossess the property and sell it at public or private sale either with or without notice, and apply the proceeds of sale on the deferred payments, the purchasers to pay any balance remaining. By the contract it was further stipulated that no warranties either express or implied were given on secondhand machinery, and that such machinery was sold at greatly reduced prices without warranty or conditions; that no verbal or any agreement, warranty, guaranty, or representation whatever was binding on either party, except as contained in the written contract itself, and that the plaintiff was not to be held liable for any damage suffered or sustained in the use, operation, or handling of the machinery, nor for any implied warranty, nor for any loss of crops, profits, expenses, or damages resulting by reason of any delay or nonperformance of the machinery from any cause whatsoever.
It was further alleged that on July 1, 1929, in order to secure the payment of the indebtedness as evidenced by the contract, the defendants Loren Kay and Zina Kay, his wife, in the sum of $1,183.48 (that being the amount then due and unpaid on the contract), executed and delivered to the plaintiff a chattel mortgage, by the terms of which they mortgaged to the plaintiff two cows, the gleaner-thresher combine, the Fordson tractor, and crops of wheat on 25 acres, all fully described in the mortgage.
It is further alleged that, notwithstanding frequent demands made on the defendants for payment of the indebtedness, no part thereof was paid, except $100 July 8, 1928, *Page 599 
when the contract was entered into, $300 August 15, 1928, $64 October 7, 1928, $50 March 5, 1929, and $243.85 September 25, 1929 (after the mortgage was given), and that there remained due and owing on the indebtedness as evidenced by the contract and the mortgage the sum of $963.93, principal and interest.
The defendants Loren Kay, Zina Kay, and George S. Cooke filed a joint answer, wherein they admitted the purchase and delivery of the machinery, the execution of the contract and of the mortgage and the payments made as alleged in the complaint; but denied that there was due and owing the plaintiff the sum of $963.93 as alleged in the complaint or that any sum was due the plaintiff. It then is alleged that the mortgage was given without consideration; that false and fraudulent representations were made with respect to the gleaner-thresher when purchased in the particulars that it was represented that the thresher would cut heavy irrigated grain; that it would handle grain in which weeds, sweet clover, cokleburrs, and sunflowers were growing; that the gleaner was suitable for threshing alfalfa and clover seed; that it would cut all kinds of grain growing in the vicinity in which the gleaner-thresher was purchased; that it had a capacity of cutting 15 acres per day; that the gleaner had theretofore been sold to L.D. Haws at Holbrook, Idaho, and that he operated it successfully for the season of 1927, but the plaintiff was compelled to repossess it because Haws failed to make the purchase payments as he had agreed to do; that such representations were relied on by the defendants in the purchase of the machinery, but that they were false and were made to deceive the defendants and induce them to purchase the machinery; that the gleaner was so constructed as not to be suitable for cutting or harvesting heavy irrigated grain or any other kind of grain; that it would not cut grain in which sweet clover, or sunflowers, or cockleburrs or other weeds were growing, and could not be operated to cut 15 acres a day; that the plaintiff did not repossess the gleaner from Haws for nonpayment *Page 600 
of the purchase price, as represented, but, on the contrary, Haws operated the gleaner for approximately only a week, and found it would not operate satisfactorily, and for such reason returned the gleaner and machinery to the plaintiff at Malad, Idaho, and refused to pay for it, which facts were fraudulently concealed from the defendants in order to induce them to enter into the contract to purchase the machinery.
It was further alleged on information and belief that during the year 1927 the plaintiff sold other gleaners to farmers in various parts of Utah and Idaho prior to the purchase of the defendants; that such prior purchasers notified the plaintiff that the gleaners were not as represented, and were valueless for the purpose for which they were sold, which facts also were withheld by the plaintiff from the defendants; that the gleaner, when it was purchased by the defendants, was of no value whatever, and, because of the false and fraudulent representations and concealments, the defendants were damaged in the sum of $1,000, which amount they prayed be offset against whatever amount might be found due and unpaid on the contract or on the mortgage.
To the answer the plaintiff filed a reply in which it specifically denied the affirmative defenses alleged in the answer, and averred that by the contract it was stipulated that no verbal or any agreement, warranty, or guaranty or representation whatsoever was binding on either party, except as contained in the contract itself; that by the terms of the agreement it was stipulated that the defendants were required to give five days' notice after delivery if the machinery failed to operate or was defective, and give the plaintiff a reasonable time to remedy whatever difficulty there might be, but that the defendants failed to give any notice whatsoever within such five days or at any other time; that, the machinery being secondhand, it by the terms of the contract was stipulated that the plaintiff was not to be held liable for any damages sustained in the use or operation *Page 601 
of the machinery, nor for any implied warranties, nor for any delay or nonperformance of the machinery from any cause whatsoever; that the terms of the contract provided that the machinery or parts claimed to be defective were required to be returned to the plaintiff, or the plaintiff given notice thereof, but no such notice was given nor was there any return or offer of return made; that the defendants used and operated the machinery for more than two years without making any claim or giving any notice of defect; and that the defendants were thus guilty of laches, and were estopped and barred from now making any such claim.
Upon such issues the case came on for trial before the court and a jury. At the conclusion of the evidence, the court, holding that the case was one in equity to be tried by the court and not by a jury, dismissed the jury, and made findings and conclusions upon which judgment was rendered ordering a foreclosure of the mortgage and sale of the mortgaged property as by law in such case made and provided.
Among other things, the court found that on June 8, 1928, the defendants entered into a contract in writing with the plaintiff whereby they, for the sum of $1,625, purchased the gleaner-thresher and Fordson tractor, as in the complaint alleged and as shown by the written contract attached to the complaint; that on July 1, 1929, to secure the payment of the indebtedness as evidenced by the contract, the defendants Loren Kay and Zina Kay, for a good and valuable consideration, mortgaged the property described in the mortgage and in the complaint; and that the payments made on the indebtedness and the amount due and unpaid were as alleged in the complaint.
The court further found:
"That when the plaintiff sold and delivered to the defendants, the goods, wares and merchandise set out in the contract sued upon, there were no fraudulent of false representations made to the defendants by the plaintiff; that the gleaner which the plaintiff sold to the defendants *Page 602 
was a second-hand gleaner, and had been returned to the company by one L.D. Haws of Holbrook, Idaho, for the reason that said gleaner was not adapted for use on Haws' particular farm; that the plaintiff told the defendants that the gleaner was secondhand, and that it had been returned by Mr. Haws, and that the plaintiff told the defendants that it would operate as well as any other machine of the same type.
"That said gleaner-combine was used by said defendants for a period of two seasons, and the first season made a profit on the gleaner of $400.00; that said gleaner cut the wheat which the defendants wanted to cut, and for which purpose the gleaner was purchased, in a satisfactory manner; that the gleaner operated in the manner and way in which the plaintiff represented to the defendants that it would work.
"That the plaintiff did not represent to the defendants that said gleaner would cut sweet clover, weeds, cockleburrs or sunflowers; that the plaintiff did not represent that it would thresh alfalfa and clover seed.
"That all of the facts which the plaintiff knew relative to the defendants' purchasing said gleaner were equally within the knowledge of both the plaintiff and the defendants, and the plaintiff in no way deceived or defrauded the defendants by any false or fraudulent representations.
"That the defendants suffered no damage whatsoever either to the loss of crops or as the result of the alleged misrepresentations.
"That by the defendants' failure to comply with the terms of the contract and the failure of the defendants to give notice or make complaint at the proper time, they are guilty of laches and are barred from making any claim for any fraudulent representations; that the defendants have failed to return the gleaner-combine to the plaintiff, and still keep said gleaner."
As conclusions of law the court among other things stated:
"That the plaintiff in no way falsely or fraudulently misrepresented the character or quality of the gleaner-combine which the defendants purchased; that there was no fraud committed by the plaintiff in selling said goods, wares and merchandise to the defendants, and that the plaintiff is entitled to the further judgment against the defendants and each of them dismissing their recoupment or counterclaim, with prejudice."
The court further found and stated there was due the plaintiff the sum of $963.93, together with interest in the *Page 603 
sum of $162.56, $100 attorneys' fees and costs, and that the plaintiff was entitled to a foreclosure of the mortgage as in such cases made and provided and for a deficiency judgment against all of the defendants. Judgment was entered accordingly.
Three principal questions are presented by the appeal: (1) Alleged error of the court in refusing to submit the case to the jury; (2) failure of the court to specifically find upon the issues as to the alleged misrepresentations and fraud, and that the findings pertaining to such issues are not supported by the evidence; and (3) error of the court in rendering a deficiency judgment against the defendant Zina Kay.
In support of the first, it is urged that the allegations of the complaint as to the purchase and delivery of the machinery, the execution of the contract and of the mortgage and as to the payments made thereon having all been admitted, or at least not denied by the answer, the only triable issues were those relating to the misrepresentations and fraud alleged in the answer and denied by the reply, which issues, as it is claimed, were of a legal character and not equitable, and hence were triable to a jury. To that, cases are cited, Park v. Wilkinson, 21 Utah 279,60 P. 945, 946, to the effect that, where there are both equitable and legal issues in a case, the court should first determine the equitable issues and then submit the other issues of fact to the jury; Benson-Stabeck Co. v. Farmers' ElevatorCo., 66 Mont. 395, 214 P. 600, where, under the Montana Constitution and Code, actions for the recovery of money claimed to be due on contract are triable by jury, the defendants were entitled to a submission of disputed issues of fact to the jury, though the plaintiff also sought to foreclose a mortgage given by one of the defendants; Lehman v. Coulter, 40 N.D. 177,168 N.W. 724; State Bank of Cuthbert v. Carlton, 44 S.D. 199,183 N.W. 119, and other cases; and 35 C.J. § 32, p. 162. *Page 604 
In the case of Park v. Wilkinson the court regarded the case brought by the plaintiff as an action at law. Said the court:
"The action was in the nature of one in ejectment. Such are law cases, in which a jury may properly be demanded, unless equitable questions are involved. In such cases the equitable issue should first be passed upon by the court, and whenever an issue of fact, as distinguished from an equitable issue, is to be determined, that question should be left to the jury, under proper instructions from the court."
The court thus regarded the case as characterized by the initial pleading, by the complaint, as an action at law, and not as a suit in equity, against which the defendant by "cross-complaint" pleaded and prayed for equitable relief. That also was the situation in the cited case of Steele v. Boley,7 Utah 64, 24 P. 755, and upon which the case of Park v.Wilkinson was to some extent, if not largely, ruled. The other cited cases also are distinguishable from the present case. By the section referred to in Corpus Juris, it, among other things, is there stated that, where an issue at law is conclusive of the rights of the parties, or where legal relief is alone warranted by the facts pleaded, a jury trial cannot be denied, and, conversely, if any essential part of the case is exclusively of equitable cognizance, the right of trial by jury does not obtain, though certain elements of an action at law may be incidentally involved.
The case in hand more properly falls within the later case ofEscamilla v. Pingree, 44 Utah 421, 141 P. 103, L.R.A. 1915B, 475, where it was held, as disclosed by the syllabi, that an action on a note and to foreclose a mortgage given as security was purely equitable, and its character as          1, 2 such was not affected by the fact that a jury was called to pass on the facts nor were the province and duties of the trial court or appellate court affected thereby. Such case is, as we think, in line with the doctrine stated in 1 Pomeroy's Equity Jurisprudence (4th Ed.) § 181, et seq., that: *Page 605 
"The concurrent jurisdiction of equity to grant remedies which are legal in cases which might come within the cognizance of the law courts is materially affected by the operation of two important principles, which are now merely stated, and which will be more fully discussed in a subsequent section. The first of these principles is, that when a court of equity has jurisdiction over a cause for any purpose, it may retain the cause for all purposes, and proceed to a final determination of all the matters at issue. For this reason, if the controversy contains any equitable feature or requires any purely equitable relief which would belong to the exclusive jurisdiction, or involves any matter pertaining to the concurrent jurisdiction, by means of which a court of equity would acquire, as it were, a partial cognizance of it, the court may go on to a complete adjudication, and may thus establish purely legal rights and grant legal remedies which would otherwise be beyond the scope of its authority."
In section 183, the author, in considering the effect of the reformed procedure whereby the distinctions between legal and equitable actions are abolished and the court clothed with both jurisdictions of law and equity in combination, says that:
"It is plain from the foregoing rules of the reformed procedure that a court clothed with full equity powers may, by means of a suit equitable in its form, and requiring the determination of equitable primary and remedial rights, also adjudicate upon rights and award remedies strictly legal, which might be adjudicated upon and awarded in an action at law; and this is the essential feature of the concurrent jurisdiction."
In 24 Cyc. 127, it is stated that, while actual fraud is a question of fact, it does not follow that it must always be tried by jury, and that, "where fraud is              3 pleaded as a defense in an action at law the issue is triable by the jury, and in a suit in equity by the court."
But further as to this. The contention of the defendants that, because of the admissions of the answer, no issuable fact of equitable cognizance was presented by the pleadings, is hardly tenable. We think the proposition is stated too broadly. Under statutes such as we have and as                  4 generally obtain in other jurisdictions, a necessary *Page 606 
part or basis of a mortgage is a debt or other obligation to secure the payment or performance of which the mortgage is given. When the debt or obligation is denied, proof thereof is essential to the right of foreclosure, and, if the debt or other obligation falls, the mortgage falls. Here the mortgage was given to secure the payment of what then remained due and unpaid on the contract of purchase of the machinery, amounting to $1,183. By the complaint it is alleged that thereafter there was paid on the indebtedness $243, leaving a balance due and unpaid in the sum of $963. That balance so remaining due and unpaid was denied. It also is denied that the mortgage was given for a good consideration, and it was alleged that it was given without consideration. All that related to the right of foreclosure itself. Though the pleaded affirmative defenses in character were legal, yet they no more prevented or relieved the court from determining the whole issue than if the defendant had pleaded payment or non est factum. Because as to the pleaded defenses the burden of proof was cast on the defendants, again no more relieved the court from the duty and responsibility of determining the whole issue than if a plea of payment or of confession and avoidance had been interposed. We therefore are of the opinion that no error was committed in the court's ruling dismissing the jury and in determining the whole issue presented by the pleadings.
Now, as to the second proposition, that the court failed to find on all the material issues and that the findings are not supported by the evidence. It, of course, is elementary that the court in making findings is required to find on all the material issues. The contention in such respect is that      5, 7 the findings as to the alleged misrepresentations and fraud are not sufficiently specific; that they are too general, in particulars mere conclusions. As bearing on that, we have referred to the pleadings and to the findings more in detail than perhaps is necessary. Findings are required only as to ultimate facts, not necessarily as to all specifically alleged facts involved in the findings *Page 607 
of ultimate facts. It is not infrequent, as here was the case, where numerous specific facts are alleged quite in detail leading up to or going to make up ultimate facts and which are involved and disposed of by findings of ultimate facts. Comparing the findings with the alleged pleaded affirmative defenses, we think all of the ultimate facts with respect thereto were sufficiently negatived and disposed of. The court was not required to negative such allegations in language of the answer. It is enough if what was found substantially negatived what in such respect was alleged. If what was found be true, it follows as night the day that the allegations in the answer are untrue. They both cannot stand.
It is claimed that some of the findings were mere conclusions. The statute (Comp. Laws 1917, § 6829) requires the facts found and the conclusions of law to be separately stated, which is merely directory, 2 Hayne, New Trial and Appeal (Rev. Ed.), infra. It sometimes is rather difficult to            8, 11 determine whether a finding is a mere conclusion or a statement of an ultimate fact. Findings must be considered together and in view of the pleadings. "It often happens," as is stated in 2 Hayne, New Trial and Appel (Rev. Ed.) p. 1350, "that findings of fact are stated as conclusions of law. But this does not prevent the finding from being accepted as a good finding," citing cases. The author further says that a finding, although stated among the conclusions of law, may nevertheless be regarded as a finding of an ultimate fact. As is seen, the court here specifically found against the defendants as to particular alleged facts. It found that the plaintiff told the defendants, and they knew, the gleaner was a secondhand gleaner; that it had theretofore been sold by the company to Haws, and was returned by him for the reason that the gleaner was not adaptable for use on his farm; that the gleaner cut the wheat that the defendants wanted to cut, and for which purpose the gleaner was purchased, in a satisfactory manner, and that the gleaner operated in the manner and way *Page 608 
in which the plaintiff represented to the defendants that it would work; that the plaintiff did not represent to the defendants that the gleaner would cut sweet clover, weeds, cockleburrs, or sunflowers, and did not represent that it would thresh alfalfa and clover seed; and that in the sale and delivery of the machinery "there were no fraudulent or false representations made to the defendants by the plaintiff"; and "that all of the facts which the plaintiff knew relative to the defendants' purchasing said gleaner were equally within the knowledge of both the plaintiff and the defendants, and the plaintiff in no way deceived or defrauded the defendants by any false or fraudulent representations." In the conclusions of law it also was stated, which was more in the nature of a finding, that "the plaintiff in no way falsely or fraudulently misrepresented the character or quality of the gleaner-combine which the defendants purchased; that there was no fraud committed by the plaintiff in selling the machinery."
We think such findings were something more than mere conclusions. The effect of them is to negative every allegation of misrepresentation and fraud alleged in the answer.
Now as to the proposition that the findings as to the issues of fraud and misrepresentations are not supported by the evidence. Let it be conceded that the evidence in such particular is in conflict, and that the duty, in an equity case as this is, is cast on us to determine on the record          12, 13 whether the findings are contrary to the greater weight of the evidence or whether they were such as on the record ought to have been made. By the testimony on behalf of the defendants it chiefly is contended that the gleaner-thresher could not be properly operated, that it would not cut grain with weeds or sweet clover, that the machinery would clog up, the weeds wrap around the cylinder and throw off the belt and break the slats, and that the machinery would not cut grain on irrigated ground "without a lot of trouble." While we recognize the rule as stated by the Idaho court in the case of Advance-Rumely *Page 609 Thresher Co. v. Jacobs, 51 Idaho 160, 4 P.2d 657, to be the majority rule, that it is competent to show by evidence dehors the contract that the execution of it was induced by fraud and misrepresentations, notwithstanding language or stipulations of the contract that no promises, agreements, or representations were made not contained in the contract itself, and that no promise, agreement, or representation not contained in the contract is binding between the parties, still we think the application of the rule, in the sale of secondhand machinery or implements, does not permit the parties by parol to vary the terms of a written contract as to warranties, either express or implied, and by such means ingraft a warranty, either express or implied, where, by direct and positive terms of the contract, all kinds of warranties, both express and implied, were excluded and contracted against, when, and as here shown, the parties stood upon an equality and with equal means of knowledge dealt with each other at arm's length and no fraud or deceit practiced or mutual mistake shown as to the contents of the contract. Here it was expressly stipulated and agreed that the machinery, being secondhand machinery, was sold at a greatly reduced price without warranty or condition, and that the company was not liable for any nonperformance of the machinery from any cause whatsoever.
But aside from this, and keeping in mind that this action was brought to foreclose a mortgage given to secure the purchase price of the machinery as evidence by the contract and the mortgage and for a deficinecy judgment, we think the defendants have not shown any equity or defense. It is         14 indisputably shown that the defendants Loren Kay and Cooke, who executed the contract, fully inspected and examined the machinery at Malad before the contract was entered into, and then knew the machinery was secondhand and that it had theretofore been sold to Haws and that it was returned by him to the plaintiff. The defendant Loren Kay, the principal defendant, and for whose benefit the gleaner-thresher and tractor were purchased, so *Page 610 
testified. He further testified that the first season, the season of 1928, he with the machinery cut 300 acres of wheat at a profit of $400. That was before he executed the mortgage on July 1, 1929. He testified that the first year he had trouble with the gleaner-thresher — just as much and the same kind of trouble he claimed he had the second season after the mortgage was given — and testified that there was not anything he knew about the equipment when this action was commenced that he did not know when the mortgage was given. In other words, when he signed the mortgage, as he testified, he then knew fully as well as when the action was commenced that the claimed representations of the plaintiff and as alleged to have been made were false and that the machinery was not what, as he claimed, it was represented to be, except as he testified he did not know until after the action was commenced and after he had talked with witnesses that the plaintiff made the representations with knowledge of their falsity. In that connection it also is urged that the court made no finding, not as to when the defendants discovered the alleged falsity of the representations, but as to when they discovered the plaintiff had knowledge of their falsity; that is, the claim is made that while the defendants had knowledge of the falsity of the alleged representations when the mortgage was given, yet did not know until after the action was commenced and the defendants had talked with witnesses that the plaintiff had knowledge of the falsity of the representations when made. Much is made of such claim in an attempt to ward off the charge that the defendants, with knowledge of the falsity of the alleged representations, executed the mortgage and kept and operated the machinery for several years without notice or complaint to the plaintiff of any defect in the machinery. We think the claim groundless. In the first place, the court in effect found that no misrepresentations or fraudulent representations were made by the plaintiff. In the next place, the representations cliamed to have been made implied knowledge of the declarant, and the circumstances *Page 611 
under which it was claimed and alleged the representations were made imposed a duty on the declarant or the plaintiff to know the truth. The law is well settled that an unqualified affirmation of a fact not known to be true may constitute fraud and subject the declarant to liability for its falsity. As put by some of the cases, that, where one professes to possess knowledge of a fact and for the fraudulent purpose of inducing another to act, makes a statement of fact which is untrue, and thus misleads the person whom he has induced to act, he is guilty of fraud, although he did not know the statement to be false. By other cases it is said that one who is under duty to give information to another and who states a fact to be true when he has no knowledge on the subject, and thus misleads the other to his injury, is as much liable in law for fraud as if he had willfully misstated a fact as true when he knew it was false. 26 C.J. 1108-1110.
Here, notwithstanding the defendants when the mortgage was given knew that the representations claimed to be made by the plaintiff with respect to the gleaner-thresher were false, they thereafter continued to use the equipment at least the second season and cut about 100 acres of wheat — whether that was all the wheat they that season had to cut is not           15 made to appear — and thereafter in September, 1929, paid $200 on the principal and $43.85 on the indebtedness to secure which the mortgage was given. When before the mortgage was given demands were made for payments on the contract, and after the machinery had been used one season in cutting 300 acres of wheat at a profit of $400, no claim was then made, nor when the mortgage was given, that the machinery or any part thereof was not what it was represented to be or that it was defective or would not properly operate. Nor was there any such claim made after the mortgage was given and the machinery operated for a second season, and when thereafter the payment of $243.85 was made on the mortgage. Nor was there any such claim made when demands for payments were *Page 612 
made thereafter. All such matters have a bearing, not only as to the pleaded laches and estoppel, but they also have considerable probative effect on the weight to be given the testimony of Loren Kay, the principal defendant, and the only witness who testified as to the alleged representations having been made, and the making of them denied by the testimony of the salesman of the plaintiff and who negotiated the sale and who, as Kay testified, made the representations.
At no time did the defendants repudiate the contract or offer to return either the tractor with which they were satisfied or the gleaner-thresher with which they claimed they were dissatisfied, and as alleged by them was of no value whatever when the contract was entered into, yet retained and now claim the right to retain both, and offset their alleged claim for damages of $1,000 — the full purchase price of the gleaner-thresher after it was used and possessed by them for over two years without notice to the plaintiff of the alleged defects — against whatever amount might be found due on the unpaid purchase price of both the tractor and the gleaner-thresher, which was alleged and found to be $963.93 when the action was commenced.
We think the trial court was justified in finding that the alleged misrepresentations were not made, and that no fraud was practiced on the defendants as alleged by them. We approve such findings and the result reached by the trial court.
Now, as to the deficiency judgment rendered against Zina Kay: The contract on behalf of the defendants was signed alone by Loren Kay and Cooke. The mortgage, as mortgagors, was signed and executed alone by Loren Kay and Zina Kay. It was given to secure the payment of the amount then remaining due         16 and unpaid on the contract. Neither by the mortgage or otherwise did Zina Kay agree to pay the indebtedness to secure which the mortgage was given. Hence it follows that no deficiency judgment could properly be rendered against her. If the debt *Page 613 
was not paid, her obligation was only to yield up the mortgaged property in satisfaction of or to be applied on the debt. The only legal judgment which could be rendered against her was the foreclosure of all her right, title, and interest in and to the mortgaged property. The judgment as to her is therefore modified in such particular and the court directed to enter a judgment against her as indicated.
The judgment as rendered against Loren Kay and Cooke is affirmed. Costs on the appeal are awarded to the respondent as against the appellants Loren Kay and Cooke but not as against Zina Kay; she is given her taxable costs against the respondent.
FOLLAND and EPHRAIM HANSON, JJ., concur.
MOFFAT, J., did not participate herein.